Citation Nr: 9900373	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  92-07 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Entitlement to service connection for a throat disorder 
as a residual of Agent Orange exposure during service.


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The veteran had active service from July 1967 to April 1970.  
This case was originally before the Board of Veterans 
Appeals (the Board) on appeal from a September 1991 rating 
decision.  The case was remanded to the Regional Office (RO) 
for further development by the Board in June 1993 and again 
in January 1995.  

The Board notes that the veteran indicated, in writing, in 
February 1995, that it was his wish that The American Legion 
no longer serve as his accredited representative.  However, 
the veteran failed to subsequently appoint a new service 
representative.  Thus, the Board concludes that the veteran 
is currently not legally represented by any service 
representative.  

The Board further notes that the veteran has raised several 
additional issues of entitlement to service connection which 
have not yet been addressed by the RO.  These include, 
entitlement to service connection for PTSD, hearing loss, an 
ear disorder, lumps throughout his back and abdomen, and 
a gastrointestinal disorder (described as trouble with 
stools).  See veterans statements of February 1995 and 
April 1996.  As these additional issues have not been 
adjudicated and developed, and as none is intertwined with 
the issues on appeal, each is referred to the RO for 
appropriate action.  See Kellar v. Brown, 6 Vet.App. 157 
(1994); Godfrey v. Brown, 7 Vet.App. 398 (1995).


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that service connection for his current 
diagnosed hepatitis is warranted due to the fact that he was 
treated for hepatitis while in service and by the VA shortly 
after his discharge.  He also contends that service 
connection is warranted for his current bilateral shoulder 
disorder as this condition is the residual result of 
inservice injury to both shoulders.  Finally, the veteran 
contends that he now suffers from a throat disorder as a 
result of agent orange exposure during service; therefore, 
service connection is also warranted for this disability.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for hepatitis; that the preponderance eof the 
evidence is against the claim of entitlement to service 
connection for a right shoulder disorder; that the veteran 
has not presented a well-grounded claim of entitlement to 
service connection for a left shoulder disorder; and that the 
veteran has not presented a well-grounded claim of 
entitlement to service connection for a throat disorder as a 
residual of agent orange exposure in service.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veterans appeal has been 
obtained by the RO.

2.  The veteran was treated for infectious hepatitis during 
service; he currently has chronic hepatitis, with serologic 
tests positive for hepatitis B and C.  

3.  There is no medical evidence linking the hepatitis in 
service with the chronic hepatitis, types B and C, currently 
shown.

4.  The evidence is insufficient to establish that a chronic 
right shoulder disorder was present during service.

5.  A chronic right shoulder disorder was first demonstrated 
medically more than 20 years after service discharge.

6.  Any right shoulder injury which may have been sustained 
during service was acute and transitory and did not result in 
residual disability.

7.  There is no competent evidence of record of a current 
left shoulder and/or throat disorder that is etiologically or 
causally related to the veterans prior service, to include 
exposure to herbicides including Agent Orange.  

8.  The claims for service connection for a left shoulder 
disorder and a throat disorder are not plausible.


CONCLUSIONS OF LAW

1.  Chronic hepatitis was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1998).

2.  A chronic right shoulder disorder was not incurred in 
service or aggravated during service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303  (1998).

3.  Well-grounded claims for service connection for a left 
shoulder disorder, and a throat disorder as a residual of 
exposure to Agent Orange in service, have not been presented.  
38 U.S.C.A. § 5107a (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, the veteran served on active duty in the United 
States Army from July 1967 to April 1970.  He is also a 
combat veteran having served as a combat engineer in the 
Republic of Vietnam from December 1967 to December 1968.


I.  Service connection for hepatitis

The Board concedes that the veteran has presented a claim 
which is well-grounded or plausible within the meaning of 
38 U.S.C.A. § 5107(a).  The Board is also satisfied that the 
duty to assist mandated by 38 U.S.C.A. § 5107(a) has been 
fulfilled as there is no indication of additional available 
evidence which would be relevant to the veterans claims.  In 
this regard the Board notes that this case was twice remanded 
for additional development, to include obtaining additional 
medical records, if any, from the veteran and to afford the 
veteran a VA medical examination.  However, during the 
pendency of this appeal, including the time periods when the 
case was remanded to the RO, the veteran has remained 
incarcerated and the prison officials have indicated he would 
not be allowed to participate in an examination.  However, it 
is further noted that the RO did obtain the veterans medical 
records from the prison authorities, dated from 1990 through 
1996.  Under the facts of this case and contentions raised by 
the veteran, the Board finds this evidence is sufficient to 
fairly adjudicate the veterans claim.  

The Board must determine whether the weight of the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event.  However, if the weight 
of the evidence is against the appellants claim, the claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski 1 Vet.App. 49 (1990).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Review of the veterans service medical records revealed that 
he was hospitalized in August and September 1968 for 
treatment of infectious hepatitis.  It was noted that the 
disease did not preexist service but rather was contracted in 
service.  In July 1969, he was to be checked for recurrent 
hepatitis.  No test results are of record. The veterans 
service discharge report, dated in April 1970, noted no 
chronic disabilities or disorders and contained no evidence 
relative to the veterans in-service treatment for hepatitis.  

The veteran has consistently alleged that he was also treated 
for a recurrence of hepatitis by the VA in Oakland California 
in either 1970 or 1971.  The RO was unable to obtain any VA 
medical records of this hospitalization. 

There is no further post-service evidence of hepatitis until 
October 1990.  Prison medical records indicate that the 
veteran was seen at that time complaining of abdominal pain 
which he attributed to recurrent hepatitis.  In January 1991 
the diagnostic impression was recurring hepatitis.  In April 
1992 the veterans liver was normal; he was to be followed 
for any signs of hepatitis.  In June 1994, a history of 
hepatitis was noted with no current evidence of disease.  In 
January 1995, serologic tests confirmed a diagnosis of 
Hepatitis B and C.  In January 1996 the diagnosis remained 
hepatitis, chronic.  Liver function tests since 1990 have 
been elevated.

It is well-accepted medically that the types of hepatitis can 
exist in self-limited and chronic forms.  Dorlands 
Illustrated Medical Dictionary, 753 (28th ed. 1994).  In this 
case, the record shows that the veteran was treated for 
infectious hepatitis in service.  The serologic evidence does 
not permit identification of the type of hepatitis, or show 
whether the infection was chronic or acute; the diagnosis 
that was made was based on epidemiological grounds and 
medical knowledge at the time.  Apparently, he was also 
treated for hepatitis shortly after service.  Beginning in 
1990, many years after service, elevated liver function tests 
have been consistent with the existence of hepatitis, and a 
diagnosis of chronic hepatitis, B and C, was ultimately made.

The serologic and other medical evidence in this case does 
not show that the hepatitis treated in service was a chronic, 
as opposed to an acute, form of the disease.  There is also 
no other medical evidence in the record that provides a nexus 
between the chronic hepatitis, currently shown, and the 
hepatitis treated in service, either in the form of 
continuity of pertinent symptomatology or in the form of 
medical opinion.  Accordingly, the Board concludes that the 
infectious hepatitis treated in service was acute and 
transitory, and unrelated to the chronic hepatitis first 
shown many years later.  

The evidence is this case is not in relative equipoise, and 
the benefit of the doubt rule is not for application.

II.  Right shoulder disorder

The Board concedes that the veteran has presented a claim 
which is well-grounded or plausible within the meaning of 
38 U.S.C.A. § 5107(a).  The Board is also satisfied that the 
duty to assist mandated by 38 U.S.C.A. § 5107(a) has been 
fulfilled as there is no indication of additional available 
evidence which would be relevant to the veterans claims.  
Again, the Board notes that this case was previously remanded 
to obtain additional medical records, if any, and to afford 
the veteran a VA orthopedic examination of his shoulders.  
Additional medical records, dated from 1990 through 1996, 
were obtained from the prison authorities; however, the 
veteran was not allowed to leave the correctional institution 
for the scheduled examinations.  Under the facts of this 
case, the Board finds that the RO has fulfilled its duty to 
assist.  Furthermore, the Board finds that a fair and 
equitable decision can be made based on the evidence 
currently of record.

As noted above, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

Service medical records show that the veteran was first seen 
in September 1969 for a painful right shoulder; the 
assessment was contusion to shoulder muscle.  He 
continued to complain of pain and in October 1969 he was 
referred for an orthopedic consult.  During the orthopedic 
examination the veteran gave a history of having injured his 
right shoulder several weeks earlier while surfing.  The 
diagnostic impression was rotator cuff strain of right 
shoulder.  The veterans discharge examination report, 
dated in April 1970 contained no reference to any residual 
disability or disorder with regard to the right shoulder.

Post service VA medical records of November 1970 show 
treatment of a left shoulder rotator tear cuff subsequent to 
injury while playing football.  It is noted that later that 
same month, the veteran attempted to file a claim with the VA 
claiming that he had first injured his left shoulder in 
service in September 1969.

Prison medical records, dated from 1990 through 1996, show 
that the veteran was seen at the medical clinic in prison in 
November 1990 complaining of bilateral shoulder pain.  The 
assessment was limitation of abduction in both shoulders.  
Again in August 1994, the veteran was noted to complain of 
bilateral shoulder pain and a history of previous dislocation 
of both shoulders.  X-rays were ordered and the radiologists 
impression was degenerative changes of both shoulder areas.  
The final diagnosis was:  arthritis, bilateral, shoulders.

The Board finds, based on the evidence of record and the 
pertinent laws and regulations, that service connection is 
not warranted for a right shoulder disorder.  Although it is 
true that the veteran currently has degenerative arthritis in 
that shoulder joint, as well as in the left shoulder, there 
is no competent evidence that his current disorder is related 
to any incident of service, including the noted injury to the 
right shoulder in September 1969.  In light of the lack of 
subsequent treatment for many years, as well as the negative 
findings of residuals on his service discharge examination 
report, the Board holds that the right shoulder strain in 
service was acute and transitory with no residual disability.  
Thus, the Board concludes that the claim for a right shoulder 
disorder must be denied.


III.  Claims for a Left shoulder disorder and a throat 
disorder due to exposure to Agent Orange  

The appeal as to these issues is ultimately controlled by the 
governing law and precedent opinions of the United States 
Court of Veterans Appeals (Court) concerning well grounded 
claims.  To begin with, under the provisions of 38 U.S.C.A. 
§ 5107(a), a person who submits a claim to VA has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  The Court has defined a well grounded claim as one 
that is plausible; that is, one which is meritorious on its 
own or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  The Court has further pointed out 
that under the governing statute, although the claim need not 
be conclusive, it must be accompanied by evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992) (emphasis in the original).  
If a claim is not well grounded, the VA has no duty to 
assist the appellant in developing facts as under the law, 
the appellant must first meet his chronological obligation of 
submitting a well grounded claim.  Gilbert v. Derwinski, 1 
Vet. App. 61 (1990).  The purported adjudication of a claim 
that was not well grounded would be a nullity in 
contemplation of law.  Grivois v. Brown, 6 Vet. App. 136 
(1994).

The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
clarified that the essential elements required to demonstrate 
the presence of a well grounded claim and the type of 
evidence required to establish each element consists of the 
following:

(1)  Competent evidence of current disability (medical 
diagnosis); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

(2)  Evidence of incurrence or aggravation of disease or 
injury in service (lay or medical evidence); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).

(3)  Evidence of a nexus between the in-service injury or 
disease and the current disability (medical evidence or 
presumption that certain disabilities manifest within certain 
periods are related to service); Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Lathan v. Brown, 7 Vet. App. 359, 366 (1995).

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms; 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.  Grottveit, 5 Vet. App. at 93.  

a.  Left shoulder disorder

Review of the veterans service medical records revealed no 
evidence of a left shoulder disorder or disability.  The 
first evidence of a left shoulder disorder is a post-service 
VA medical record, dated in November 1970 that shows 
diagnosis and treatment for a left rotator cuff tear as 
result of injury while playing football.  The veteran, 
himself, submitted a written statement in November 1970 
claiming that his left shoulder was first injured in 
September 1969, while in service.  However, as noted in the 
Boards discussion above, the service medical records show 
treatment for only the right shoulder.  The veteran has a 
current diagnosis of degenerative arthritis in both 
shoulders.  However, there is no competent (medical) evidence 
that the veterans current arthritis of the left shoulder is 
related to his prior service or any incident thereof.  
Therefore, even giving the veteran the benefit of the doubt 
that perhaps the service medical records should have referred 
to the left shoulder, the claim would still not meet the 
threshold requirements for a well-grounded claim.  Thus, the 
veterans claim for a left shoulder disorder is not well 
grounded and must be denied.

Throat disorder due to exposure to Agent Orange

The veterans service medical records show that the veteran 
was treated for a cold in May 1969 at which time a red 
throat, sinus congestion, and headache were noted.  In  July 
1969 he was noted to have a swollen and inflamed uvula and 
inflamed throat.  In October 1969 he complained of a sore 
throat and was treated for a cold.  At time of his 
discharge examination, in April 1970, no throat disorder or 
disability was noted.  

Post-service records, provided by the correctional 
authorities, show that the veteran was treated for a sore 
throat with white and red patches on his throat and uvula in 
June 1991.  Again in April 1992, he was seen for complaint of 
a chronic sore throat with blisters.  An ENT (ear, nose 
and throat) specialists consultative report, also dated in 
April 1992, found the veterans throat to be essentially 
normal except for a hypertrophied uvula.  The specialist 
noted that there was no evidence of malignancy.  Thereafter, 
the veteran was treated again for a sore throat in January 
1995 and in December 1995 for pharyngitis.  

The veteran originally filed a claim for service connection 
for a throat disorder due to his exposure to Agent Orange 
during his service in the Republic of Vietnam and later 
amended his claim to allege that he had a tropical disease, 
cylomegala virus in his throat due to his Vietnam 
service.  The veterans service records show that he is a 
Vietnam combat veteran.  Thus, he is presumed as a matter of 
law, to have been exposed to herbicidal agents, to include 
Agent Orange.

The veteran has submitted written statements and testimony 
stating his belief that he has some sort of throat disorder 
due to his exposure to Agent Orange during service. There is 
no medical evidence of record, either clinical or in the form 
of medical opinion, to support the veterans allegation that 
he has a current throat disorder that was caused by his 
exposure to Agent Orange or to other herbicidal agents during 
service.  Furthermore, there is no medical evidence of record 
that the veteran has any current throat disorder that is 
related to his prior service, or any incident thereof.

There is a legal presumption available to those who served in 
the Republic of Vietnam and claim that a disability is due to 
exposure to herbicidal agents during that service.  Under 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6), 3.309(e), those who 
served in the Republic of Vietnam during the Vietnam Era, are 
presumed to have been exposed to herbicidal agents, including 
Agent Orange, and the law presumes that certain diseases and 
disorders to include respiratory cancers (to include cancer 
of the larynx, or trachea), and soft-tissue sarcomas, which 
manifests to a degree of 10 percent or more within one year 
of last exposure is the result of exposure to a herbicide 
agent, such as Agent Orange, during service and therefore 
warrants service connection even if there is no evidence of 
the disease during service, provided that the provisions 
pertaining to the rebuttable presumption of service 
connection, 38 C.F.R. § 3.307(d) are also met.  Under 38 
C.F.R. § 3.307(a)(6)(iii) the last date of exposure is 
presumed to be the last date of service in the Republic of 
Vietnam during the Vietnam Era.

Initially, it is noted that chronic sore throat, 
hypertrophied uvula, or even the alleged cylomegula virus 
are not among the diseases listed at 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6), and 3.309(e).  Thus, the veteran does 
not meet the legal criteria for presumptive service 
connection for the claimed disability under the applicable 
law and regulations pertaining to exposure to herbicidal 
agents. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

However, a claim for residuals of herbicidal exposure that 
fails to satisfy the evidentiary requirements for presumptive 
service connection must still be considered under the laws 
and regulations for direct service connection.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994)).  Service 
connection connotes many factors, but basically, it means 
that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  38 
U.S.C.A. § 1131 (West 1991).  Such a determination requires a 
finding of a current disability which is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. App. 
141, 143 (1992).

As to the claim for direct service incurrence, there is no 
evidence in the record that the veteran had any chronic 
throat disorder or disability in service.  There is medical 
evidence of recurrent complaint and treatment for a sore 
throat and a finding of a hypertrophied uvula in the 
veterans prison medical records.  However, there is no 
medical evidence, either clinical or in the form of medical 
opinion, that his current disorder is related to his prior 
period of active service.  In sum, there is no competent 
evidence of inservice incurrence or continuity of 
symptomatology, or of a nexus between the veterans 
hypertrophied uvula or recurrent sore throat and his prior 
military service, or any incident thereof. 

The Board notes that lay evidence or testimony alone, is not 
sufficient to satisfy the requirement of a medical nexus 
between a current disability and service, because lay persons 
are not competent to offer a medical diagnosis or opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) and Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  See also Grottveit, 5 
Vet. App. at 92-93 (1993).  The Board further notes that the 
Court has held that a lay statement of what a doctor said is 
not sufficient to satisfy the medical evidence of causation 
requirement of Grottveit in order to find a claim well 
grounded.  Warren v. Brown, 6 Vet. App. 4 (1993).

Thus, the Board concludes that the veteran has failed to 
present sufficient evidence to satisfy the evidentiary 
requirements of a well grounded claim.  Thus, the claim for 
service connection for a throat disorder due to exposure to 
Agent Orange during service must be denied.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(1) to advise a claimant of evidence needed to 
complete his application. This obligation depends on the 
particular facts of the case and the extent to which VA has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69, 78 (1995). The Board finds in this case that 
although the veteran claims that his throat disorder are in 
his opinion the result of exposure to agent Orange in 
service, he did not put VA on notice of the existence of any 
medical evidence which would have made the claim plausible.  
Under these circumstances, the Board concludes that the RO 
did not fail to meet obligations under 38 U.S.C.A. § 5103(a) 
in this case. See Epps v. Brown, 9 Vet. App. 341, 344 (1996).




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for chronic hepatitis is denied.  Service 
connection for a right shoulder disorder is denied.  Service 
connection for a left shoulder disorder is denied.  Service 
connection for a throat disorder as a result of exposure to 
Agent Orange or other herbicides in service is denied. 



		
	NANCY I. PHILLIPS
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision 	
constitutes the date of mailing and the copy of this decision 
which you have received is your notice of the action taken on 
your appeal by the Board of Veterans Appeals.

- 2 -
